El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública No. 63 otorgada en 24 de mayo de 1918 ante el notario Francisco Soto Gras, Adolfo Yaldés-y Ordóñez, como mandatario de Dolores Ochoa y de Albornoz, de estado casada, sin que eñ dicha escritura se inserte po-der alguno otorgado a favor de Yaldés ni tampoco haya sido presentado en el registro de la propiedad, y los esposos Francisco Serrano Matos y Pilar Zayas- Dones, concertaron una operación de préstamo recibiendo dichos consortes de Adolfo Yaldés y Ordóñez en concepto de tal mandatario, la cantidad de $5,000, cuyo pago fué garantizado por los consortes Serrano Matos y Zayas Dones con hipoteca a favor de la aeree-*784dora Dolores Oclioa y de Albornoz, sobre dos fincas rústicas que se describen en la expresada escritura.
Presentado el documento en el Registro de la Propiedad de San Juan, Sección 2a., para su inscripción, el registrador la denegó por medio de nota que dice así:
“Denegada la inscripción de la hipoteca que comprende este do-cumento por observarse que si bien la hipoteca no necesita la acep-tación del acreedor conforme al artículo 138 de la Ley Hipotecaria, no resulta acreditado que el mandatario Adolfo Yaldés Ordónez se halle facultado expresamente por la mandante Doña Dolores Oehoa de Albornoz -para dar dinero a préstamo de la propiedad de esta señora, la cual facultad constituye un acto de riguroso dominio, te-niendo en cuenta lo dispuesto en el artículo 1615 del Código Civil y los principios establecidos por el Hon. Tribunal Supremo en la resolución de 5 de abril de 1910, tomo 17 de las Decisiones de Puerto Rico, página 434, habiéndose en su lugar, y en cumplimiento de la Ley de 10 de marzo de 1902, extendido anotación preventiva por término de ciento veinte días * * * anotaciones letras B y A res-pectivamente. Tales anotaciones han sido verificadas además con el defecto subsanable de no haberse acreditado en legal forma que Pi-lar Zayas Dones, quien juntamente con su esposo Francisco Serrano Matos ha constituido la hipoteca, sea la misma señora con quien es-taba casado el referido Francisco Serrano Matos en la fecha de la adquisición del solar de la finca letra A y en la fecha en que adqui-rió también la finca de la letra B. * * * San Juan, Puerto Rico, .junio 22 de 1918. Manuel Paz Urdaz, registrador substituto.”
La nota transcrita fia sido recurrida para ante esta Corte Suprema por la representación de Dolores Oclioa y de Albor-noz.
El artículo 1615 del Código Civil y la resolución de esta Corte Suprema en el caso de Villar v. El Registrador de la Propiedad, 17 D. P. R. 434, no son aplicables al presente caso.
El artículo 1615 que dejamos citado, en la parte atinente dice así:
“El mandato concebido en términos generales no comprende más que los actos de administración. Para transigir, enajenar, hipotecar ' o ejecutar cualquier otro acto de riguroso dominio se necesita man-dato expreso.”
*785Entendemos que el acto de dar dinero a préstamo es ad-ministrativo y no de riguroso dominio, en el sentido qne debe darse a esas palabras, teniendo en cuenta la letra y espíritu del artículo transcrito. Hay, además, gran diferencia entre tomar dinero a préstamo que es el caso a que se refiere nues-tra resolución anteriormente citada, y dar dinero a préstamo, como así lo revelan la naturaleza y efectos de esos actos..
En vista de las anteriores razones llegamos a la conclu-sión de que el registrador debió verificar la inscripción del derecho hipotecario de que se trata; y como el poder del mandatario Adolfo Yaldés y Ordóñez no fue presentado al registro, procedía la inscripción con el defecto subsanable de no haberse acreditado el nombramiento y facultades del mandatario.
En cuanto al defecto subsanable apuntado en la nota re-currida, alega la parte recurrente vaguedad en su expresión pues se hace imposible determinar si el motivo del defecto-consiste en no haberse acreditado cuál fuera la esposa del deudor en la fecha de la adquisición de los bienes hipoteca-dos, o si el registrador entiende que aún constando en la ad-quisición primitiva el nombre de la esposa debe comprobarse el hecho del matrimonio, o si por último lo que se exige es que se pruebe la identidad de los cónyuges.
Parécenos que la nota del registrador es clara sobre el particular expuesto, pues sólo exige la justificación de que Francisco Serrano Matos estaba casado con Pilar Zayas Do-nes en la fecha de la adquisición de las fincas a que se refiere el registrador.
Dicho defecto, que realmente existe, es susceptible de ser corregido mediante prueba sencilla, como ya dijimos al resolver el caso de Delgado v. El Registrador de San Germán, 23 D. P. R. 704, y la manera más rápida y satisfactoria de hacerlo es la presentación del documento que acredite la ce-lebración del matrimonio. .. .
Es de revocarse la nota recurrida, ordenándose la ins-cripción de la escritura de que se trata con el defecto subsa-' *786nable de no haberse acreditado el nombramiento y facultades del mandatario y el otro defecto también snbsanable apun-tado por el registrador en la dicha nota.

Revocada la nota recurrida, ordenándose la inscripción solicitada con el defecto subsa-nable de no haberse acreditado el nombra-miento y facultades del mandatario y él otro defecto también subsanable apuntado por él registrador en la nota recurrida,.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.